Citation Nr: 0426162	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a claimed 
neuropsychiatric disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left clavicle disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left elbow disability.  

4.  Entitlement to a compensable evaluation for the service-
connected headaches disability.  

5.  Entitlement to a compensable evaluation for the service-
connected loss of sense of smell.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1975 to August 
1978.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The Board notes that, by March 1999 rating decision, the RO 
assigned increased ratings for the service-connected left 
clavicle and left elbow disabilities.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters 
continue before the Board.  

The RO previously denied service connection for a back 
disability by February 1996 rating decision which became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  In its present adjudication, the RO 
determined that new and material evidence sufficient to 
reopen the claim had not been received.  

A previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  However, 
regardless of RO action, the Board is legally bound to decide 
the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.   

The veteran has filed claims of service connection for 
tinnitus and for an increased rating for his service-
connected residuals of a nasal fracture with a scar.  As 
these issues have not been procedurally developed, the Board 
is referring them to the RO for appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Several of the issues on appeal are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By February 1996 rating decision, the RO denied service 
connection for a back disorder; although the veteran was 
informed of the RO's determination by letter dated that 
month, he did not initiate an appeal, timely or otherwise.  

2.  The additional evidence received since the February 1996 
denial is probative of the issues of service connection for a 
back disorder and is so significant that it must be 
considered in order to decide fairly the merits of the 
claims.  

3.  The veteran currently is shown to have lumbosacral facet 
syndrome and damage to cutaneous innervation of the 
midposterior thoracic area that are likely due to an injury 
in active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since 
February 1996 rating decision to reopen the claim of service 
connection for a back disorder.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  

2.  The veteran's disability manifested by lumbosacral facet 
syndrome is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

3.  The veteran's disability manifested by damage to the 
cutaneous innervation of the midposterior thoracic area is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  

VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
issue before the Board arose from a claim filed before 
November 9, 2000.  The regulatory amendments became effective 
on November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which became effective on August 29, 2001.  

In this case, VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of VCAA to 
a particular claim].  

However, VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  


Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
VCAA].  

The Board believes that with respect to these issues, which 
involve the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of VCAA are still 
applicable.  The Court has recently that 38 U.S.C.A. § 
5103(a), as amended by VCAA, and 38 C.F.R. § 3.159(b), as 
amended, which pertain to VA's duty to notify a claimant who 
had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Id.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues on appeal.  In this 
case, the RO undertook action that is consistent with the 
notification and assistance provisions of VCAA as it relates 
to new and material evidence claims, and then adjudicated the 
veteran's claims based on all the evidence of record.  

In a July 2002 letter, the RO complied with the notice 
requirements of VCAA and notified the veteran of the evidence 
he is expected to obtain and which evidence VA will obtain.  
See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see also 
Quartuccio, supra.  The RO also outlined the evidence needed 
to support the veteran's claims.  


Duty to Assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, the issues on appeal involve the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The veteran 
has not pointed to any evidence pertinent to the issues on 
appeal which exists and which has not been associated with 
his VA claims folder.

In short, the Board has carefully considered the provisions 
of VCAA in light of the record on appeal, and for the reasons 
expressed above finds that to the extent required, the issues 
regarding whether new and material evidence has been 
submitted with respect to the claims of service connection 
for various back disabilities have been developed in 
conformity with the spirit of VCAA.  Accordingly, the Board 
will proceed to a decision on the issues on appeal.  


Factual Background 

In February 1977, while still in service, the veteran was 
injured in a motorcycle accident.  

By July 1984 rating decision, the RO denied service 
connection for a back disability.  The rating decision was 
based upon a review the service medical records and a May 
1984 VA medical examination report.  

The veteran perfected an appeal, but the Board denied service 
connection for a back disability in March 1985 decision.  

In September 1995, the veteran again filed a claim of service 
connection for a "back condition."  

On December 1995 VA examination of the spine, the examiner 
diagnosed transient lumbosacral strain.  

By February 1996 rating decision, the RO determined that new 
and material evidence to reopen the claim had not been 
received.  The veteran was informed of the decision by letter 
dated that month.  

In September 1998, the veteran again filed a claim of service 
connection for a back disability.  

A November 1998 lay statement revealed that the author was 
acquainted with the veteran since 1965 and that the veteran 
was in "perfect health" with no back impairment until the 
1977 motorcycle accident.  

A lay statement from the veteran's parents received on or 
about November 1998 reported that the veteran began to suffer 
from back pain "up to his neck" as a result of the 1977 
accident.  

By March 1999 rating decision, the RO declined to reopen the 
veteran's claim of service connection for back disorders as 
new and material evidence had not been received.  

On May 1999 VA neurologic examination, the examiner noted the 
veteran's history of head trauma in 1977 with a two-day loss 
of consciousness.  On objective examination, the examiner 
noted tenderness over L3-4, L5-S1, and decreased mid thoracic 
paraspinal sensation over T8-9.  

The examiner diagnosed lumbosacral facet syndrome and damage 
to the cutaneous innervation of the midposterior thoracic 
area and opined that the foregoing were secondary to the 
accident in service.  


New and Material Evidence 

In general, RO decisions which are unappealed become final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  A final decision cannot be reopened unless new and 
material evidence is presented.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly 
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  

The second question is whether the evidence is "probative" of 
the "issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  

The third question is whether, in light of all of the 
evidence of record, there is a reasonable possibility that 
the outcome of the claim on the merits would be changed.  
Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. 
App. at 283.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.  

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

The Board notes that the RO has referred to a generic "back 
disorder" without specifying which part of the back was at 
issue.  Because in his various claims of service connection 
for a back disability the veteran has referred to the lumbar 
spine, thoracic spine and cervical spine, the Board is of the 
view that all three components of the veteran's spine are at 
issue.  

With respect to the cervical spine, the new evidence received 
since February 1996 consists of the November 1998 letter from 
the veteran's parents reflecting that the veteran suffered 
from neck pain following his in-service motorcycle accident.  
There is no other evidence regarding the cervical spine.  

This evidence is new as it was not of record in February 
1996.  Evans, supra.  It also is material as it does 
contribute to a more complete picture of the origin of a neck 
disability.  

However, there is no medical evidence of the existence of a 
cervical spine disability.  See 38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.  The Board observes that the veteran's 
parents are competent to render such an opinion.  

As new and material evidence regarding the veteran's cervical 
spine has been received, the claim to this extent is 
reopened.  However, the Board finds that the now reopened 
claim is the subject of further development as discussed in 
the Remand portion of this document.  38 C.F.R. § 3.156.  

Regarding the veteran's low back and thoracic spine, the 
evidence received since the February 1996 denial of service 
connection consists of the November 1998 letters and the May 
1999 VA examination report.  This evidence is undeniably new 
as it was not of record before February 1996.  Evans, supra.  

After careful consideration of this evidence, the Board also 
finds that it is new and material sufficient to reopen the 
claims of service connection for a low back disability and 
for a thoracic spine disability in that it contributes to a 
more complete picture of the origin of the veteran's claimed 
disabilities of the low and mid back.  See 38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d at 1363.  These claims are 
reopened.  

Given the favorable nature of the evidence of record, the 
Board will not proceed with de novo consideration of these 
matters.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu, 
supra.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

The veteran is shown to suffer from low back and thoracic 
spine disability.  Present disability is a necessary 
condition for the granting of service connection.  38 C.F.R. 
§ 3.303; Gilpin, supra.  In addition to a present disability, 
the evidence must reflect a nexus between that disability and 
service.  38 C.F.R. § 3.303.  

Based on the May 1999 VA examination report, which discusses 
the veteran's medical history as well as well as his present 
disability of the lumbosacral facet syndrome and a disability 
manifested by damage to cutaneous innervation of the 
midposterior thoracic area and indicates a service-related 
etiology, service connection for these disabilities must be 
granted.  Id.  

The evidence in support of service connection for a low back 
disability and a mid back disability is clearly in the 
veteran's favor, and the Board need not, therefore, conduct 
an extensive weighing of the evidence for and against the 
claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  



ORDER

Service connection for a lumbosacral facet syndrome is 
granted.  

Service connection for a disability manifested by damage to 
cutaneous innervation of the midposterior thoracic area is 
granted.  

As new and material evidence has been received to reopen the 
claim of service connection for a cervical spine disorder, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  



REMAND

The RO must sent the veteran a letter regarding his rights 
and responsibilities under VCAA including his right to a one-
year response period and his and VA's respective 
responsibilities as to securing that evidence.  Disabled 
American Veterans v. Disabled American Veterans veteran 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio, supra.

The RO must schedule a VA orthopedic examination to determine 
the current severity of the service-connected left clavicle 
and left elbow disabilities.  The examiner must provide range 
of motion measurements and state whether functional loss due 
to pain and weakness causes additional disability beyond that 
reflected on range of motion measurements and discuss 
findings with respect to weakened movement, excess 
fatigability, and incoordination.  

A VA examination must be scheduled in order to determine the 
current severity of the veteran's service-connected headache 
disability.  

A VA examination must be scheduled in order to determine the 
current severity of the veteran's service-connected loss of 
sense of smell.  

The RO also must schedule a VA medical examination to 
determine whether the veteran's suffers from a 
neuropsychiatric disability and, if so, whether this 
disability is related to service.  

Finally, the RO should schedule an examination in order to 
determine the nature and likely etiology of the claimed 
cervical spine disorder.  

With respect to all of the above, the RO must instruct the 
examiner(s) to review the claims file and provide a rationale 
for all conclusions.  All necessary diagnostic tests must be 
conducted.  

The case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO must sent the 
veteran a VCAA letter that includes his 
right to a one-year response period as 
well as his and VA's respective 
responsibilities as to obtaining and 
furnishing relevant evidence.  

2.  The RO must schedule a VA orthopedic 
examination in connection with the 
service-connected left clavicle and left 
elbow disabilities.  The examiner is 
asked to:  (a) enumerate all symptoms and 
manifestations associated with the 
veteran's disabilities of the left 
clavicle and left elbow and comment on 
the severity of each symptom identified; 
(b) provide relevant range of motion 
measurements; and (c) comment upon 
whether functional loss due to pain and 
weakness causes additional disability 
beyond that reflected on range of motion 
measurements and discuss findings with 
respect to weakened movement, excess 
fatigability, and incoordination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO must schedule a VA medical 
examination to determine the severity of 
the service-connected headache 
disability.  The examiner is asked to 
enumerate all symptoms and manifestations 
associated with the veteran's headaches.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO must schedule a VA medical 
examination to determine the severity of 
the service-connected loss of sense of 
smell.  The examiner is asked to 
enumerate all symptoms and manifestations 
associated with the veteran's loss of 
sense of smell.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

5.  The RO must schedule a VA examination 
to determine to nature and likely 
etiology of the claimed neuropsychiatric 
disorder.  The examiner must provide an 
opinion as to whether the veteran is 
suffering from a current neuropsychiatric 
disability that at least as likely as not 
is due to disease or injury that was 
incurred in or aggravated by service.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

6.  The RO must schedule a VA examination 
to determine to nature and likely 
etiology of the claimed cervical spine 
disorder.  Based on his/her review of the 
case, the examiner must provide an 
opinion as to whether the veteran is 
suffering from a current cervical spine 
disability that at least as likely as not 
is due to as injury as claimed by the 
veteran or other disease in service.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

7.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

8.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  Finally, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



